Guy, J.
Defendant appeals from a judgment in favor of plaintiff entered on the verdict of a jury in an *415action brought to recover the amount of an advertised reward offered by defendant for the recovery of a stolen automobile. In response to defendant’s advertisement, plaintiff called upon defendant, but instead of notifying defendant that he accepted defendant’s offer merely stated that he had information which might lead to the recovery of the stolen property, but that the amount offered was too small; and plaintiff gave defendant names of his counsel through whom he stated all further negotiations must be held. Further negotiations were carried on through plaintiff’s counsel, which did not result in any agreement between the parties. There was no acceptance by plaintiff of defendant’s advertised terms and no meeting of the minds between plaintiff and defendant in connection therewith, such as would constitute a valid contract between plaintiff and defendant. Though the machine was ultimately recovered, through information furnished by plaintiff, such information was not furnished by plaintiff to defendant, but to the district attorney’s office, and the recovery of the machine was due to the efforts of the district attorney’s office.
Plaintiff having failed to prove any contract with the defendant, and subsequent performance thereof, has failed entirely to make out a cause cf action.
The judgment must, therefore, be reversed, with costs, and complaint dismissed, with costs.
Pendleton and Shearn, JJ., concur.
• Judgment reversed, with costs, and complaint dismissed, with costs..